Exhibit 99.1 RiT Technologies Ltd. and Subsidiaries RiT Technologies Ltd. and Subsidiaries Condensed Consolidated Interim Financial Statements As of June 30, 2013 (Unaudited) RiT Technologies Ltd. and Subsidiaries Table of Contents Page Condensed Consolidated Interim Balance Sheets 3 Condensed Consolidated Interim Statements of Operations 4 Condensed Consolidated Interim Statements of Shareholders’ Equity 5 Condensed Consolidated Interim Statements of Cash Flows 6 Notes to Condensed Consolidated Interim Financial Statements 7 2 RiT Technologies Ltd. and Subsidiaries Unaudited Condensed Consolidated Interim Balance Sheets June 30, December 31, US$ thousands US$ thousands Assets Current Assets: Cash and cash equivalents Trade receivables, net* Other current assets Inventories Total Current Assets Assets held for severance benefits Property and equipment, net Total Assets Liabilities and Shareholders' Equity Current Liabilities: Short term loan - Trade payables Other payables and accrued liabilities Total Current Liabilities Principal shareholder convertible loan - Liability in respect of employees' severance benefits Total Liabilities Shareholders' Equity: Share capital Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity * Includes balances in the amounts of $208,000 and $177,000 with related parties as of June 30, 2013 and December 31, 2012, respectively and net of the allowance for doubtful accounts in the amount of $449,000 and $544,000 as of June 30, 2013 and December 31, 2012, respectively. The accompanying notes are an integral part of the condensedconsolidated interim financial statements. 3 RiT Technologies Ltd. and Subsidiaries Unaudited Condensed Consolidated Interim Statements of Operations Six Months Ended June 30, US$ thousands US$ thousands Sales Cost of sales Gross profit Operating expenses: Research and development, net Sales and marketing General and administrative Total operating expenses Operating loss ) ) Financing loss, net ) ) Loss before income tax expense ) ) Net Loss ) ) Net Loss Per Share - Basic and Diluted ) ) Weighted Average Number of Ordinary Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of the condensedconsolidated interim financial statements. 4 RiT Technologies Ltd. and Subsidiaries Unaudited Condensed Consolidated Interim Statements of Shareholders’ Equity Additional Deferred Ordinary Treasury Ordinary Treasury Paid - In Accumulated Shares * Shares * Stock * Shares Stock Capital Deficit Total Number of Shares US $ In Thousands Balance as of January 1, 2012 ) ) Conversion of convertible loan from principal shareholder - Equity transaction - ) - ) Issuance of shares to related party - - 44 - - Stock compensation expense - Exercise of stock options - Net loss for the year - ) ) Balance as of December 31, 2012 ) ) Conversion of convertible loan from principal shareholder - Stock compensation expense - Issuance of shares in at-the-market offering - 3 - - - 3 Exercise of stock options - Net loss for the period - ) ) Balance as of June 30, 2013 $ $ ) $ $ ) $ * Ordinary Shares – NIS 0.8 par value Authorized shares: 50,000,000 Ordinary Shares as of June 30, 2013 and 10,000,000 as of December 31, 2012; issued and outstanding Ordinary Shares 9,182,849 as of June 30, 2013 and 7,695,917 as of December 31, 2012 (including 2,125 of which are held by a subsidiary). Deferred Shares – NIS 0.1 par value Authorized shares include 20,230 Deferred Shares, of which 17,030 are issued and outstanding as of June 30, 2013 and December 31, 2012. The accompanying notes are an integral part of the condensed consolidated interim financial statements. 5 RiT Technologies Ltd. and Subsidiaries Unaudited Condensed Consolidated Interim Statements of Cash Flows June 30, June 30, US$ thousands US$ thousands Net loss for the period $ ) $ ) Adjustments to recognize net loss to net cash used in operating activities: Severance pay benefits, net 5 21 Depreciation of property and equipment 84 Stock compensation expense 92 Changes in operating assets and liabilities: Decrease (increase) in trade receivables, net ) Decrease in other current assets Increase in inventories ) ) Increase in trade payables Interest on principal shareholder convertible loan 39 22 Increase (decrease) in other payables and accrued expenses ) Net cash used for operating activities ) ) Investing activities: Purchase of property and equipment ) ) Net cash used for investing activities ) ) Financing activities: Proceeds from short term loans ) Repayment of short term loans ) Proceeds from principal shareholder loan Proceeds from issuance of shares At-The-Market, net 3 - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Non cash financing activities Conversion of loans $ - The accompanying notes are an integral part of the condensed consolidated interim financial statements. 6 RiT Technologies Ltd. and Subsidiaries Notes to Unaudited Condensed Consolidated Interim Financial Statements Note 1 - General RiT Technologies Ltd., an Israeli company, which was incorporated and commenced operations in 1989, pioneered the development of intelligent physical layer solutions, designed to provide superior control, utilization and maintenance of networks. RiT Technologies Ltd.’s solutions are designed to help customers maximize control and maintenance efficiency and reduce an enterprise’s network infrastructure ownership costs. RiT Technologies Ltd. has a wholly-owned subsidiary in the United States, RiT Technologies Inc. (the “US subsidiary”), which was incorporated in 1993 under the laws of the State of New Jersey.The US subsidiary is primarily engaged in the selling and marketing in the United States of RiT Technologies Ltd’s products. In this document the terms the “Company” or “RiT” refer to RiT Technologies Ltd. together with its wholly-owned subsidiary RiT Technologies Inc. The Company has significant losses attributable to its operations. In May 2012 a new strategic plan was approved by the Company's Board of Directors, that includes realignment of the Company's sales and marketing capabilities and investment in new products development. During 2012 and 2013 the Company was primarily supported through a Convertible Loan from its main shareholder. Based on the most current sales and spending projections, the Company’s estimated liquidity during the next twelve months will also be primarily supported through the Convertible Loan from the main shareholder to meet the Company’s operating and loan obligations as they become due. The Company’s ability to continue as a going concern is substantially dependent on the successful execution of the sales and spending projections and the receiving of loans under the Covertible Loan referred to above. The company will also seek to raise additional capital. There is no assurance that the Company will be able to raise any additional capital. Note 2 – Basis of Preparation Statement of compliance The accompanying unaudited condensed consolidated interim financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and do not include all of the information required for full annual financial statements. They should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s 2012 annual consolidated financial statements, which were filed with the U.S. Securities and Exchange Commission as part of the Company’s annual report on Form 20-F for the year ended December 31, 2012. In the opinion of management of the Company, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six-month period ended June 30, 2013 are not necessarily indicative of the results that may be expected for the year ended December 31, 2013 or for any other future period. Note 3 - Shareholders’ Equity A.Share Capital 1. As of June 30, 2013, the number of the ordinary shares outstanding is 9,180,724 (excluding 2,125 treasury shares held by a subsidiary). 7 RiT Technologies Ltd. and Subsidiaries Notes to Unaudited Condensed Consolidated Interim Financial Statements Note 3 - Shareholders’ Equity (cont') 2. On June 11, 2009 the Company entered into a Loan Agreement with STINS COMAN, the Company's controlling shareholder. On June 17, 2009, the Company entered into an Addendum to the Loan Agreement (the Loan agreement and the Addendum together, the "Convertible Loan Agreement"). On June 17, 2009, the Company’s Audit Committee and Board of Directors approved the Loan Agreement and the Addendum thereto, which were approved by the Company’s shareholders at the Company’s annual general meeting held on September 14, 2009. Pursuant to the Convertible Loan Agreement, STINS COMAN agreed to extend to the Company an unsecured loan, originally of up to $10 million (the “Maximum Amount”) at an annual interest rate of 2.47%. The Maximum Amount was increased several times via additional amendments signed on February 17, 2010, April 14, 2011, December 8, 2011, April 17, 2012, August 6, 2012 and October 23, 2012and currently is $35 million. At any time commencing October 1, 2009 through December 31, 2015, the Company may call and receive any portion of the loan from STINS COMAN, but no more than $5 million at a time (up to the Maximum Amount of $35 million) and at intervals of at least 30 days between each call request. Under the Convertible Loan Agreement, the Company is required to repay the outstanding principal amount and the interest accrued thereon after 36 months from receipt of each part of the funds respectively. STINS COMAN has the right to convert any outstanding principal amount of the loan and the interest accrued thereon, in whole or in part, into our ordinary shares at a conversion price per share equal to the market price of our ordinary shares on NASDAQ on the day the Company received the funds from STINS COMAN, plus a premium of 10% thereon. The conversion is subject to 30 days prior notice and to the execution of a definitive purchase agreement to be substantially similar to the Securities Purchase Agreement entered between the parties on September 11, 2008. In the six months ended June 30, 2013 the Company had drawn approximately $3.5 million under the Convertible loan Agreement and STINS COMAN has converted approximately $6.5 million (principal and interest) into 1,470,904 ordinary shares. As of June 30, 2013 we have the right to draw an additional $12.1 million under the Convertible Loan Agreement. 3. On June 26, 2012 the Company purchased its indoor wireless optical network technology from Invencom Technologies Ltd., a related party under common control, by exercising its purchase option, in accordance with the terms of a Technology Purchase Agreement, by and between RiT and the related party (the “Purchase Agreement”). Total purchase price for the sale and transfer of the technology and all rights thereto from the related party to RiT was $583,270 and (b) a revenue sharing equal to 3% of the proceeds actually received by RiT in return for any future sale of the Technology and/or for any future sale of products using the Technology. It was agreed between the parties that the purchase price ($583,270) be recorded as a loan amount provided by the related party to RiT bearing an interest rate of 2.47% per annum and was to be repaid not later than eighteen (18) months following the closing date. The related party was granted a right to convert the loan amount or any part thereof (together with interest accrued thereon), into RiT’s ordinary shares with a conversion price per share equal to the NASDAQ closing price of RiT’s shares on the day RiT receives a written notice from the related party notifying its election of conversion. The Company recorded the transfer of the technology at historical cost (net book value at the time of transfer). Any difference between the convertible loan amount of $583,270 assumed and the historical cost of the net assets acquired was accounted for as an equity transaction. The historical cost (net book value at the time of transfer and sale) of the technology at the time of the transfer of the technology on the related party books was deemed zero. 8 RiT Technologies Ltd. and Subsidiaries Notes to Unaudited Condensed Consolidated Interim Financial Statements Note 3 - Shareholders’ Equity (cont') In September 2012, the related party converted the loan amount and interest accrued thereon into 218,813 ordinary shares pursuant to a Securities Purchase Agreement, dated as of September 10, 2012, reflecting a conversion price of $2.67 per share. 4. During the six months ended June 30, 2013 the Company issued 16,028 shares and raised approximately $55,000 in an at-the-market offering of securities.After deducting the expenses related to the offering, the Company recorded $3,000, net of expenses, in the statement of shareholders’ equity via the at-the-market offering. B.Share options 1. RiT Technologies Ltd. 2003 Option Plan In July 2003, the Board of Directors of the Company adopted the RiT Technologies Ltd. 2003 Share Option Plan, or the 2003 Plan, which is currently administered by the board of directors itself. The purpose of the 2003 Plan is to provide incentives to employees, directors, consultants and contractors of the Company or any subsidiary thereof.The exercise price and vesting schedule of options granted under the 2003 Plan are approved by the Board of Directors, as specified in the grant letter issued by us to the grantee. The contractual life of options granted under the plan is six years. Unless otherwise determined by the board of directors, the options fully vest on the third anniversary following their grant, vesting in three equal annual installments. From January 1, 2013 through June 30, 2013 we have granted a total of 521,000 options to employees and contractors at exercise prices ranging from $3.54 to $4.41 per ordinary share. For the six months ended June 30, 2013 and 2012 the Company recorded compensation expense related to the grant of options in the amount of $686,129 and $92,201, respectively. As of June 30, 2013, the total number of options granted under the 2003 Plan is 1,474,028 options and the number of options outstanding under the 2003 Plan is 1,026,151 options. As of June 30, 2013, 860,801 options are available for future grant. 2.RiT Technologies Inc. Employee Stock Option Plan In May 1999, the board of Directors of the Company adopted the RiT Technologies, Inc. Employee Stock Option Plan, or the RiT Inc. Plan, pursuant to which options to purchase the company’s ordinary shares may be granted to the employees of RiT Technologies, Inc. The RiT Inc. Plan is administered by the Board of Directors which designates the optionees, dates of grant and the exercise price of the options, contractual live of options granted under the plan is six years. As of June 30, 2013, the number of options granted under the RiT Inc. Plan is 27,242 options and the number of options outstanding under the RiT Inc. Plan is 8,405 options. The RiT Inc. Plan expired during May 2009. 3.Options to non-employees The Company granted a total of 98,988 options to non-employees from 2003 until June 30, 2013. C.Dividends Dividends may be paid by the Company only out of the Israeli Company’s earnings and other surpluses as calculated in Israeli currency and as defined in the Israeli Companies Law as at the end of the most recent fiscal year or as accrued over a period of the last two years whichever is higher.Such dividends will be declared and paid in NIS. There are no restrictions on the ability of the US subsidiary to transfer funds to its parent, and there are no restrictions on the transfer of funds to foreign shareholders for the payment of dividends. To date the Company has never declared or paid any cash dividends on our ordinary shares. The Company currently intends to retain any future earnings to finance operations and to expand our business and, therefore, we do not expect to pay any cash dividends in the foreseeable future. 9 RiT Technologies Ltd. and Subsidiaries Notes to Unaudited Condensed Consolidated Interim Financial Statements Note 4 - Supplementary Financial Statements Information A.Balance Sheets 1. Cash and cash equivalents Comprised of: June 30, December 31, US$ thousands US$ thousands Cash and deposits * * As of June 30, 2013$53,000 is deposited in NIS bearing an average annual interest of 0.41%. $41,000 was pledged against the Company's bank guarantees and the Company maintains balances in the account to cover this guarantee. * As of December 31, 2012$51,000 is deposited in NIS bearing an average annual interest of 1.00%. $41,000 was pledged against the Company's bank guarantees and the Company maintains balances in the account to cover this guarantee. 2. Trade receivables, net Trade receivables, net, consist of the following: June 30 December 31 US$ thousands US$ thousands Trade receivables Less allowance for doubtful accounts (*) ) ) *The following are the changes in the allowance for doubtful accounts: Changes in the allowance for doubtful accounts US$ thousands Balance as of December 31, 2011 Additions Deductions - Balance as of December 31, 2012 Additions - Deductions ) Balance as of June 30, 2013 10 RiT Technologies Ltd. and Subsidiaries Notes to Unaudited Condensed Consolidated Interim Financial Statements Note 4 - Supplementary Financial Statements Information (cont') 3. Other current assets Other current assets consist of the following: June 30 December 31 US$ thousands US$ thousands Receivables from the Government of Israel: Value added tax authorities Prepaid expenses 80 Assets held for severance benefits - Other 13 - 4. Inventories Inventories consist of the following: June 30 December 31 US$ thousands US$ thousands Raw materials and subassemblies Work in process Finished products 5. Other payables and accrued liabilities Other payables and accrued liabilities consist of the following: June 30 December 31 US$ thousands US$ thousands Employees and employee institutions Accrued expenses Provision for product warranty Liability in respect of severance benefits - Deferred revenues - Other 16 11 RiT Technologies Ltd. and Subsidiaries Notes to Unaudited Condensed Consolidated Interim Financial Statements Note 4 - Supplementary Financial Statements Information (cont') B.Statements of operations 1. Sales (1) (a)Classification of sales by geographical destination: Six months ended June 30 Six months ended June 30 US$ thousands US$ thousands United States 50 35 Europe Israel South and Latin America Asia Pacific Rest of the world 87 (1)Sales are attributed to geographical areas based on location of customers. The Company’s property and equipment is primarily located in Israel. (b) Principal customers: During the six months ended June 30, 2013 there were two customers that represented 12% and 10% of total sales. During the six months ended June 30, 2012 there were ­­four customers that represented 12.5%, 12%, 11% and 10% of total sales. 2. Cost of sales Cost of sales consists of the following: Six months ended June 30 Six months ended June 30 US$ thousands US$ thousands Payroll and related benefits Materials purchased Subcontracted work Write-down of inventories - 17 Other production costs Decrease (increase) in inventories ) ) 12 RiT Technologies Ltd. and Subsidiaries Notes to Unaudited Condensed Consolidated Interim Financial Statements Note 5 - Related Parties Balances and Transactions The Company is party to many related party agreements and transactions. These agreements and transactions have all been approved by the appropriate bodies in accordance with the Israeli Companies Law – 1999 (as amended) and regulations promulgated thereunder based on the belief that the terms are beneficial to the Company and no less favorable to the Company than terms which might be available to the Company from unaffiliated third parties. A.Balances with related parties The following related party balances are included in the balance sheets: June 30 December 31 US$ thousands US$ thousands Principal/controlling: Accounts receivable trade Principal shareholder convertible loan - B.Income from or expenses to related parties The following related party transactions are included in the statements of operations. Six months ended June 30 Six months ended June 30 US$ thousands US$ thousands Income: Sales 64 Costs and expenses: Financing expense 27 22 13
